Order reversed, without costs, except disbursements, and motion to dismiss the complaint granted. Held, that the delay in the prosecution of the action was unreasonable, and in view of the reversal of the judgment and the death of the defendant’s husband, with whom all of the business out of which the matters in controversy arise was transacted, the order denying the motion should be reversed and the complaint dismissed, but without costs, except disbursements, as a full bill of costs is awarded upon the reversal of the judgment. All concurred.